SPECTOR, Judge.
Appellant was convicted of second-degree murder and was sentenced to serve twenty years in the state penitentiary. The victim, Larry Lewis, was shot by appellant in the course of an incident wherein the latter tried to get the victim .and his hunting companions off his land.
We know of no authority where-under a landowner may enforce his right to exclusive hunting privileges on his own land by shooting trespassers. As unsportsmanlike as the latter conduct may seem to the landowner, it certainly cannot justify the taking of a life.
This seems particularly true in the case at hand since the evidence shows that the deceased and his companions were shooting over an open road and went onto the edge of appellant’s land only to pick up two birds that fell into the field after being shot from the outside.
We have examined the record in this case together with the points raised on appeal by appellant, as well as the briefs filed herein. Our examination convinces us that the issues raised are without substantial merit. There was ample evidence submitted for the jury’s consideration which supported the verdict .and the judgment entered. Appellant has failed to demonstrate reversible error, and the judgment of the lower court hereby appealed is therefore affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K., J., concur.